Citation Nr: 0419380	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there is new and material to reopen a claim for 
service connection for a psychiatric disorder, variously 
diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to January 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied his application to reopen a claim for 
service connection for an acquired psychiatric disorder (a 
blood pressure disorder; mood disorder).  The claim had 
previously been denied by the RO in January 1998.  In July 
2003 a VA decision review officer reopened the claim and then 
denied service connection for the psychiatric disorder after 
a de novo review of the evidence.  The veteran then testified 
before the undersigned at a videoconference hearing in March 
2004, when the issue on appeal was characterized as whether 
there was new and material evidence to reopen the claim.  The 
issue on appeal is first whether there is new and material 
evidence to reopen the claim for service connection.  As the 
Board finds, as did the RO hearing officer, that there is, 
the Board will then consider the underlying issue of service 
connection for a psychiatric disorder on a de novo basis.

FINDING OF FACT

1.  In January 1998, the RO denied entitlement to service 
connection for a psychiatric disorder.  The veteran was 
provided notice of the denial, but after a statement of the 
case was issued did not perfect his appeal.

2.  The evidence received since the January 1998 decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  

3.  The veteran's current psychiatric disorder is not of 
service origin.


CONCLUSION OF LAW

1.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a major depressive disorder.  38 U.S.C.A. §§ 
1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2001).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
The veteran's service medical records are negative for any 
abnormal psychiatric findings or record of psychiatric 
treatment.  On the medical history portion of an August 1990 
periodic examination, he reported that he had or had had job-
related anxiety and depression.  Clinical evaluation of the 
psychiatric system was within normal limits.  On his October 
1995 service separation examination, he had or had had 
frequent trouble sleeping and depression or excessive worry.  
The examiner indicated that this was due to job-related 
stress.  Clinical evaluation of the psychiatric system was 
within normal limits.  

The veteran was seen at a VA outpatient clinic in May 1997 
for complaints of poor sleep, depression and bad dreams.  It 
was reported that he had recently lost a job opportunity 
because his urine was positive for marijuana.  The impression 
was adjustment disorder with a depressed mood.  

The veteran applied for compensation for a psychiatric 
disorder in August 1997.

An August 1997 statement by the veteran's wife's prenatal 
counselor reflects that his wife reported that the veteran 
exhibited euphoric and delusional symptoms beginning in 
September 1995.  

The veteran was admitted to a VA Medical Center (VAMC) in 
August 1997 for depression and suicidal ideation.  The 
veteran reported that he was diagnosed with bipolar disorder.  
He said that he had tried to kill himself in the Army in 1985 
by drinking a gallon of whiskey.  The impression was bipolar 
disorder, depressed.

On a September 1997 VA psychiatric examination, the veteran 
reported that his bipolar disorder extended back to symptoms 
that occurred in childhood.  He reported that did well in 
service until his father died in 1992 when he became 
dysphoric and was placed on medications.  The diagnosis was 
mixed bipolar disorder, in remission.  

In January 1998, the RO denied entitlement to service 
connection for a psychiatric disorder.  The veteran was 
provided notice of the denial and after he filed a notice of 
disagreement and a statement of the case was issued, he did 
not complete his appeal by filing a timely appeal to the 
Board.

In an April 2001 statement the veteran's ex-wife related 
aspects of his behavior while they were married before and 
after service.  

An April 2001 VA note from a psychiatric clinic indicates 
that the veteran was treated for bipolar disorder, and it was 
controlled with medication.  The VA doctor reported that the 
veteran was treated for stress on active duty and in the 
doctor's opinion the veteran's illness developed while on 
active duty.

In a statement received in May 2001, a medical doctor 
reported that he was seeing the veteran for several problems.  
The doctor reported that the veteran provided a history that 
he was diagnosed with bipolar disorder in 1997 and this was 
probably present for 5-10 years earlier according to the 
history the veteran provided and the history of the disorder 
as well.  

On a September 2002 VA psychiatric examination, the examiner 
reviewed the veteran's claims file and medical records, and 
said that it was his professional opinion that the veteran 
was attempting to appear more dysfunctional than he otherwise 
appeared.  The veteran's history suggested marital/family 
problems and drug and alcohol abuse.  Clinical evaluation 
showed no apparent or overt thought disorder and showed the 
endorsement of a wide variety of the right eye symptoms that 
did not seem to center around any give mental disorder.  The 
neurological-behavioral status examination suggested intact 
mental functions.  The examiner considered a provisional 
diagnostic impression of bipolar disorder, in remission (by 
previous history) otherwise probable malingering and/or 
adverse effects of medications.  

On a March 2003 VA psychiatric examination, the examiner 
reviewed the veteran's claims file and medical records.  
Following review of the veteran's medical records, clinical 
interview, mental status examination, and review of the 
letter submitted by his ex-wife, the doctor was of the 
opinion that the veteran met the criteria for diagnoses of a 
mood disorder, not otherwise specified, and probable 
personality disorder, not otherwise specified.  The 
psychiatric examiner concluded that the veteran's current 
psychiatric difficulties were not related to his period of 
military service and were not aggravated or caused by his 
participation in military activities.  He noted that there 
was little documentation of significant problems during 
service, although it was possible that his personality 
characteristics may have caused occasional difficulties 
during that period.  The examiner added that the veteran's 
condition was a "neurosis" in that it represented a 
persistent maladaptation in coping with stressful situations 
resulting in some mood instability.

At the March 2004 hearing before the undersigned, the veteran 
testified that his psychiatric problems began in service, 
that he was treated for problems with stress in service, and 
that he separated from service when he was in a manic state.

VCAA
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 1991 & Supp. 
2002)) redefined the VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).   A July 2001 letter 
from the RO effectively notified the veteran of the evidence 
needed to substantiate his claim for service connection.  
This correspondence gave notice of what evidence the veteran 
needed to submit and what evidence VA would try to obtain.  
The VA has endeavored to obtain all requested evidence.  The 
Board finds that all relevant evidence has been obtained, to 
the extent possible, with regard to the veteran's claims for 
service connection, and that the requirements of the VCAA 
have in effect been satisfied.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and there is no prejudice to him 
by consideration of the claim at this time without providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This case originated in a September 1997 application 
for compensation; is almost 7 years old, and contains an 
extensive record on appeal.  There is a current VA 
examination with a thorough review of all the evidence with 
an opinion as to service incurrence of a psychiatric 
disorder.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis
A.  New and material Evidence to reopen the claim for service 
connection for a psychiatric disorder 

In the January 1998 RO decision, the claim was denied because 
the record on appeal did not show that the veteran's current 
psychiatric disorder was incurred in or aggravated by 
military service.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108 (West 2002).

The law and regulations that were in effect at the time the 
veteran filed his current application to reopen provide that 
"New and Material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2002); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the Federal Circuit's ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's June 1999 decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the January 
1998 denial.  This evidence includes, for the first time, 
medical opinion evidence indicating that the veteran's 
current psychiatric disorder may have been caused by his 
military service.  Specifically, the report by a private 
doctor in May 2001 indicated that the veteran's bipolar 
disorder diagnosed in 1997 was probably present for 5-10 
years earlier according to the history the veteran provided 
and the history of the disorder as well.  Also a VA doctor 
opined in April 2001 that the veteran's psychiatric illness 
developed while on active duty.  This statements, provide, 
for the first time, evidence that the veteran had a 
psychiatric disorder which was first present in military 
service.

The Board finds that the additional medical evidence is both 
new and material as defined by regulation. 38 C.F.R. § 
3.156(a).  The above opinion regarding a medical nexus was 
not previously of record, and as such, this new evidence 
bears directly and substantially upon the issue at hand, and 
is neither duplicative nor cumulative.  This new evidence is 
so significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
psychiatric disorder.  Id. Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for a major depressive disorder 
is reopened, and will be considered de novo.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

B.  Service connection considered on a de novo basis
The veteran is claiming that he has a psychiatric disorder 
that started during service.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§  
1110, 1131; 38 C.F.R. § 3.303.

In this case the service medical records contain no findings 
relative to a chronic psychiatric disorder, although the 
veteran did report that he had some symptoms due to 
situational (job-related) stress.  The first post-service 
indication of a psychiatric disorder was when the veteran was 
seen for psychiatric complaints in May 1997 and a bipolar 
disorder was eventually diagnosed later in 1997.  The 
veteran's ex-wife's counselor and a VA and a private doctor 
have opined that his psychiatric disorder started during 
service.  These opinions were based on a history given by the 
veteran or his wife that included a psychiatric history 
during service that is not supported by his service medical 
records.  In fact, there is no indication that any of these 
persons reviewed the veteran's service medical records or 
other medical records.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  

On the other hand a VA examiner who had access to the 
veteran's entire medical records, including the opinions that 
related a bipolar disorder to service, concluded that the 
veteran's current psychiatric problems were not present, or 
the result of events, during service.  The VA psychiatrist 
concluded that the veteran may have had some difficulties due 
to his personality structure when coping with a stressful 
situation during service, but, again, concluded that his 
current psychiatric pathology, a mood disorder was not 
related to his military service.  This professional 
psychiatric opinion is considered highly probative as it was 
based on a complete review of the veteran's records as well 
as a clinical examination and consideration of statements 
offered in support of the veteran's claim.  

As a result the Board finds that the weight of the competent 
medical evidence demonstrates that the current psychiatric 
condition began more than a year after active service and was 
not caused by any incident of service.  The Board concludes 
that any current psychiatric pathology was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a psychiatric disorder, variously 
diagnosed, is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



